Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

It is noted that the set of amended claims do not properly represent amendments relative to the preceding set of claims.  For example, in claim 1, the deletion of “and configured to generate an averaged delta doppler, the averaged delta doppler is estimated from a plurality of delta dopplers” should be positioned between lines 6 and 7 as opposed to being in lines 20-21.  A similar comment is also associated with respect to claims 11 and 20 with respect to the deletion of “and generating an averaged delta doppler, the averaged delta doppler is estimated from a plurality of delta dopplers,” and “and configured to generate an averaged delta doppler, the averaged delta doppler is estimated from a plurality of delta dopplers” respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining an averaged delta doppler from the principle mean when the ratio of the first standard deviation and the second standard deviation is greater than a threshold, it does not reasonably provide enablement for determining an averaged delta doppler solely from the first standard deviation and the second standard deviation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The full scope of the claims encompass the determination of an averaged delta doppler using only the first standard deviation and the second standard deviation. However, the specification does not sufficiently enable an artisan to be able to determine such only on the basis of the two standard deviation calculations since they appear to be used solely for setting a condition based on a ratio thereof. Thus, after consideration of the Wands factors, an artisan would require undue experimentation in order to determine an average delta doppler using, under the broadest reasonable interpretation of the claims, two standard deviations results, since the specification lacks any disclosure or examples or instructions as to the manner in which two standard deviations are capable of being used by themselves to determine an averaged delta doppler.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3 and 13 have been canceled. Claims 4-8 and 14-18 are dependent upon canceled claims. In view of MPEP 608.01(n),V, “(i)f the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, (4-8), 9, 11, (14-18), 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite abstract ideas in the form of steps of performing a plurality of mathematical steps/algorithms including (1) detecting one or more outlier delta dopplers, (2) eliminating the one or more outlier delta dopplers, (3) estimating a principal mean, (4) estimating a first standard deviation, (5) estimating a second standard deviation, (6) generating an averaged delta doppler, and (7) estimating a position and velocity. This judicial exception is not integrated into a practical application because it is not tied to any significant structure or particular machine. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “measurement engine” simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, i.e. provides conventional measurement information as a data gathering element, the “CFDE block” is not attributed with any detail of structure and is assumed to be a general purpose processor that performs the variety of algorithms, and the “position estimation engine” is defined only as a Kalman filter, which is also a well-known algorithm that provides estimates of unknown variables based on measurements observed over time.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
Accordingly, the following analysis is provided.
Step 1 – Statutory Category
Claims 1, (4-8), 9, 11, (14-18), 19 and 20 recite a series of steps in a GNSS receiver, a method and a computing device, and, therefore, are directed to an apparatus and a process.
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
In this case, claims 1, 11 and 20 are directed to an abstract idea in light of the plurality of steps for determining position and velocity through a series of mathematical operations performed by a computer. For example, claim 11 sets forth a “method” including (1) detecting one or more outlier delta dopplers, (2) eliminating the one or more outlier delta dopplers, (3) estimating a principal mean, (4) estimating a first standard deviation, (5) estimating a second standard deviation, (6) generating an averaged delta doppler, and (7) estimating a position and velocity. Each of the GNSS device and computing device also comprise said steps.
The detecting of the outlier delta dopplers first requires that the CFDE block 216 “measures a primary standard deviation and a mean of the plurality of delta dopplers.” The measurement of a standard deviation and a mean of a set of values are well-known statistical algorithms representing mathematical steps as well as steps that can be performed mentally/with pen and paper. The standard deviation is exemplified by the equation (6) in the specification while the mean is described by equation (5) in the specification. Secondly, the detecting of the outlier delta dopplers requires “(a) difference in each delta doppler and the mean of the plurality of delta dopplers is measured.” Taking a difference similarly represents a well-known and conventional mathematical algorithm of subtraction that can be performed mentally/with pen and paper.
The eliminating the one or more outlier delta dopplers represents a mathematical algorithm according to the following “the CFDE block 216 measures a secondary standard deviation of the plurality of delta dopplers excluding the delta doppler for which the difference is maximum. The CFDE block 216 measures a data ratio from the primary standard deviation and the secondary standard deviation. The data ratio is compared to a second threshold, and the delta doppler for which the difference is maximum is marked as an outlier delta doppler, when the data ratio is greater than the second threshold. The marked outlier delta doppler is eliminated by the CFDE block 216.” Each of “a secondary standard deviation,” “a data ratio” and “compar(ing) to a threshold” represents a conventional mathematical step associated with a statistical calculation, e.g. equation (8) in the specification represents the mathematical algorithm for the standard deviation and equation (10) represents the mathematical algorithm for the ratio, and a greater/less than a threshold comparison is a conventional mathematical operator. Furthermore, each of the equations can be performed mentally/with pen and paper by a human.
The estimating a principal mean represents a known statistical mathematical algorithm as represented by equation (11) in the specification can be performed mentally/with pen and paper by a human.
The estimating of a first standard deviation and a second standard deviation represents a known statistical, mathematical algorithm as represented by equations (12) and (13) in the specification which can be performed mentally/with pen and paper by a human.
The generating of an averaged delta doppler is equivalent to the previously calculated principle mean when a ratio value is greater than a threshold, another mathematical algorithm. As noted above the principle mean is a mathematical expression which can be performed mentally/with pen and paper by a human.
Finally, as is well-known in radio positioning, position/velocity is determined via the algebraic solution of a plurality of equations with a plurality of unknowns; in the instant case, the specification describes a position estimation engine as a Kalman filter, which is a well known algorithm that uses a series of measurements observed over time, including statistical noise and other inaccuracies, and produces estimates of unknown variables, e.g. position and velocity. Thus, the step of determining a position and velocity in a position estimation engine, i.e. a Kalman filter, represents a mathematical algorithm using a computer.
Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping related to abstract ideas. Moreover, as there are not structural elements associated with the claims, the steps recite a mental process which is a second group one of the groupings of abstract ideas set forth in the 2019 Guidance.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Apart from the steps of (1) detecting one or more outlier delta dopplers, (2) eliminating the one or more outlier delta dopplers, (3) estimating a principal mean, (4) estimating a first standard deviation, (5) estimating a second standard deviation, (6) generating an averaged delta doppler, and (7) estimating a position and velocity, the only additional element recited in the claims are “a measurement engine in response to an input signal” and a “position estimation engine.” The “generating” limitation in a “measurement engine”, however, merely recites receiving certain information or data that can be analyzed and the claim lacks any description of the “measurement engine” to attribute any structure thereto. As such, the receiving limitation is insignificant extra-solution activity to the judicial exception. See Memorandum at 55 n. 31. Accordingly, this element does not integrate the judicial exception into a practical application of the exception. While a CFDE block is set forth, it is described solely as a series of computer implemented algorithms. The position estimation engine appears to be associated with a Kalman filter or computer, which performs a mathematical algorithm.  Regarding claim 11, there is no particular technological field or field of use recited therein. Accordingly, the language itself does not reflect an improvement in any particular technical field or technology.
Because it is concluded that the additional elements in  the claims fail to integrate the judicial exception into a practical application, the analysis proceeds to Step 2B to determine whether the claim recites an “inventive concept.”
Step 2B – Inventive Concept
As noted, for Step 2B of the analysis, the analysis determines whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. 
The Examiner concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. Apart from the limitations that recite an abstract idea, the only additional element in claim 11 is the generating a set of doppler and pseudoranges from a received signal, which merely recites insignificant extra-solution activity to the judicial exception, particularly when relating to a conventional GNSS receiver. At best, the subject matter recited in the claims merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. The remainder of the dependent claims recite further abstract ideas related to the solution of mathematical algorithms provided by a set of equations without the provision of any additional elements that are sufficient to amount to significantly more than the abstract idea itself.
As such, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Response to arguments
The applicant argues that a word search of the prior art does not find that the prior art describes anything related to “clock frequency” or “drift estimation” and “hence all limitations of claim 1 cannot be presumed to be present in Roh et al and Dutta et al.” The argument is not persuasive.  There is nothing in the language of the claims that specifies either “clock frequency” or “drift estimation,” rather “a clock frequency drift estimation block” is defined only by the steps/functions performed by said block (the output of which is simply an averaged delta doppler) and specifically stated by the claim limitations. Similarly, the method merely states a “CDFE block” which is only described by the steps it performs.   Thus, the applicant’s argument is not convincing and does not address any specific claim limitations regarding how or in what manner the steps are in some manner associated with a clock frequency drift estimation. Regarding the combination of references, the applicant fails to clearly set forth what the alleged difference is between the claims and the prior art combination since the applicant substantially repeats the claim in its entirety, e.g. “receive the set of doppler measurements . . . and generate an averaged delta doppler from the first standard deviation and the second standard deviation.” Notwithstanding, in light of the amendments, the rejections over the previously cited prior art is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646